Title: From Thomas Jefferson to Elizabeth Shackelford, 27 January 1825
From: Jefferson, Thomas
To: Shackelford, Elizabeth

Monto
Jan. 27. 25.I have duly recd, Madam, your letter of the 20th your enquiries are too late for the present year. the Hotels or boarding houses of the Univy 6. in No were all let in Nov. after long notice having been publd in our papers of the day on which they would be let. their rent is 200. dollars a year each, they have 2 rooms of accomodn for the family, a dining room for 50. persons, good offices below, and garden grounds, the tenant furnish diet only to this students but not lodging, and recieve 100. D. for the term of 10½ months. the leases are for a year and end with the year, and of course there will be no opening till the next new year’s. day. the lodging rooms of the University will accomodate 200 students, should they exceed that number there will be a demand for boarding in Charlottesville one mile distant. with this informn be pleased to accept the assurance of my high respectTh: J.